Exhibit 10.24

LOGO [g27341image01.jpg]

President and Chief Executive Officer

April 14, 2005

Christopher J. Locke

930 Jackson Boulevard

River Forest, Illinois 60305

 

  Re: Employment

Dear Chris:

We are pleased to offer you employment with Rewards Network Services Inc.
(“Rewards Network”) as Senior Vice President - Business Planning, Analysis and
Assurance, with a start date of May 2, 2005. In this position, you will report
to me, and will perform duties as we discussed including financial due
diligence, sales compensation design and business plan development and such
other duties as we may from time to time specify. Should you accept this offer,
your gross annual salary initially will be $175,000 (less any withholdings and
deductions required by law or authorized by you), which generally will be
payable in biweekly installments. In 2005 and beyond, you will be entitled to
participate in the senior management bonus program, the specific terms of which
are approved annually by the Compensation Committee of the Board of Directors.
For the 2005 bonus program, you will be eligible for a bonus that is equal to up
to 50% of your annual base salary pro rated for the amount of actual time
employed by Rewards Network. You also will be eligible to participate in the
2004 Long Term Incentive Plan, as amended, subject to the terms and conditions
of such plan and approval of any awards by the Compensation Committee.

Furthermore, you will be eligible to participate in such Rewards Network’s
employee benefit plans and policies including plans and policies relating to
health, life, severance, disability, etc. benefits that Rewards Network may make
available generally to its employees in comparable positions, subject to the
terms and conditions of any such plans and policies as they may exist from time
to time. In addition, you will be entitled to three weeks vacation per year.
Rewards Network reserves the right to modify, amend, suspend, or terminate any
or all such senior management bonus program, incentive compensation and employee
benefit plans and polices at any time.

Please note that the purpose of this letter is merely to describe the terms of
our offer. This letter does not constitute a contract of employment and does not
create any right to continued employment for any period of time. If you accept
this offer, your employment with Rewards Network at all times will be “at will”.
This means that either you or Rewards Network may end your employment at any
time for any or no reason.



--------------------------------------------------------------------------------

Christopher J. Locke

April 14, 2005

Page 2

As a condition of employment with Rewards Network, you will be required to sign
a Proprietary Interest Protection and Non-Solicitation Agreement, a copy of
which is attached to this letter for you to review while you consider our offer
of employment. We also are extending this offer to you on the condition that you
not use or disclose to Rewards Network any confidential information of anyone
that you previously worked for, and with the understanding that your Rewards
Network employment will not violate or be restricted by any noncompetition or
other agreement with anyone else. If this is not the case, please inform us
immediately.

We congratulate you on your offer and sincerely hope that you will accept.

To indicate your acceptance should you decide to do so, please sign this letter
and the attached Proprietary Interest Protection and Non-Solicitation Agreement
where indicated and return them to me. In the meantime, please do not hesitate
to call me should you have any questions.

 

Very truly yours,

/s/ Ronald L. Blake

 

Ronald L. Blake

President and Chief Executive Officer

Enclosure

cc: Personnel File

 

AGREED TO AND ACCEPTED:

/s/ Christopher J. Locke

 

Christopher J. Locke

Dated: April 14, 2005

 

2